PER CURIAM:
The appellant, Joseph Pagano, has been confined since May 28, 1963 (except for a temporary period of release for seven months) on a finding of contempt which arose out of his failure to comply with a turn-over order following proof that, within ten months immediately preceding the adjudication in bankruptcy of Murray Packing Co. of which Pagano was president, he abstracted $745,000 in fifty and one hundred dollar bills. Pagano admitted his one time possession of the money and is, therefore, not attacking the original turn-over order. He claims that he lost the entire sum in dice games in New York and Las Vegas with persons unknown at specific places, undisclosed or unknown.
The trial court found Pagano’s denial of present possession and his explanation to be incredible. Maggio v. Zeitz, 333 U.S. 56, 76, 68 S.Ct. 401, 92 L.Ed. 476 (1948); O’Hagan v. Blythe, 354 F.2d 83, 85 (2 Cir. 1965). We find no error in this conclusion.
The order of the District Court is affirmed.